In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00179-CR
                                No. 02-21-00180-CR

                         JAMILA ASHA JONES, Appellant

                                         V.

                              THE STATE OF TEXAS



                      On Appeal from the 297th District Court
                               Tarrant County, Texas
                       Trial Court No. 1598349D, 1598350D


                                      ORDER

      The reporter’s record was originally due January 18, 2022. On January 19,

2022, we granted the court reporter’s first requested extension and ordered that the

reporter’s record be filed by February 17, 2022. On March 1, 2022, we granted the

court reporter’s second requested extension and ordered that the record be filed by

March 21, 2022. On April 1, 2022, we granted the court reporter’s third requested

extension and ordered that the reporter’s record be filed by April 20, 2022, and noted

that NO FURTHER EXTENSIONS SHOULD BE NECESSARY.
       Two weeks have elapsed since the April 20, 2022 deadline, and we have not

received the reporter’s record or any communication from the court reporter.

       It is hereby ORDERED that the official court reporter, Valerie K. Allen, file

the complete reporter’s record on or before Monday, May 16, 2022, or be prepared

to show cause why she should not be held in contempt.

       If Allen fails to file the record in this court by Monday, May 16, 2022, this

court will abate this appeal and remand this case to the trial court. The trial court

shall then conduct a hearing with Allen and the parties present. At the hearing, Allen

shall be prepared to show cause why she should not be held in contempt for failing to

prepare and file the reporter’s record in accordance with this order. See Tex. Gov’t

Code Ann. § 21.002.

       The clerk of this court is directed to send a notice of this order to Allen via

electronic mail and by certified mail, return receipt requested; to the attorneys of

record; to the trial court clerk; and to the trial court judge.

       Dated May 5, 2022.


                                                         Per Curiam




                                              2